DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorger et al (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)” –cited by applicant).
Re claims 1, 17-20: Sorger discloses a surgical system comprising:
an electromagnetic (EM) tracking system including a EM field generator configured to generate an EM field about a surgical site (pg 1435, column 1; see the Aurora EM tracking system with the field generator);
a surgical tool including an ultrasound sensor and an EM sensor; a display device (pg 1433, column 2 and Figure 1; see the surgical instruments such as the bronchoscope); and

receive first image data of the surgical site; identify a luminal network in the first image data (pg 1435, column 2; see the 3D CT image data);
generate a three-dimensional (3D) model of the surgical site based on the first image data and the identified luminal network (Figure 2; see the CT images with lumens and nodes); 
identify a plurality of lymph nodes (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes); 
mark the plurality of lymph nodes on the 3D model (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes, indicating that the nodes are ‘marked’); 
select one of the plurality of lymph nodes as a target (pg 1434, column 1; wherein the target is segmented); 
determine a pathway to the target (pg 1432, column 2; see the node mapping, which indicates a path to the target; pg 1433, column 2; see the segmented and extracted nodes;
cause the display device to display the pathway to the target (Figure 2; see the displayed CT image that is segmented); 
determine a position of the surgical tool within the surgical site based on tracking data received from the EM tracking system, the tracking data indicating a 
register the 3D model to the surgical site (pg 1435, column 2; see the registration of the CT image data to the patient);
receive second image data of the target from the ultrasound sensor (pg 1431, column 2; see the US probe that generates second image data);
generate a 3D volume rendering of the target based on the second image data (pg 1439, Figure 11 and pg 1441, column 2; see the volumetric US data;
enhance a portion of the 3D model corresponding to the area from which the second image data was received based upon the generated 3D volume of the target (pg 1431, column 1; pg 1437, column 2; wherein the US volume rendering is used to generate an a shift correction with the 3D CT model subsequently a fused CT model and 2D US image is displayed in the correct positions based on the shift correction; Therefore, the fusion of the CT model with 2D US images represents an enhancement to a portion of the CT model, and this enhancement is based on the 3D US volume which is previously used to determine the shift correction); and
cause the display device to display the 3D volume rendering and the 3D model (Figure 11; see the display of the US volume and the 3D CT model).
Further, Sorger discloses a corresponding method with steps of receiving first image data, generating a 3D model, determining a pathway to a target node, determining a position of an EM sensor, receiving second image data of the target node, generating a 3D volume, enhancing a portion of the 3D model, marking a lymph 
Re claims 2-5: The plurality of lymph nodes and target are identified in the 3D model and in the first image data and a corresponding position is marked in the 3D model (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes, thereby marking a corresponding position).
Re claims 6, 7: The instructions, when executed by the processor, further cause the computing device to label at least one of the plurality of lymph nodes and one of the plurality of branches based on a predetermined naming convention (pg 1435, column 1; see the lymph nodes stations assigned names according to IASLC nomenclature).
Re claim 8: The instructions, when executed by the processor, further cause the computing device to: determine a distance between the target and at least one of the plurality of branches of the luminal network; and cause the display device to display an indication of the distance between the target and at least one of the plurality of branches of the luminal network (see Figures 2, 12; see the target that is segmented and the branches of which centerlines are identified and displayed, thereby making a determination of the distance between the target and branches).
Re claim 9: The instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the first image data with the plurality of lymph nodes overlaid thereon (pg 1437, column 2; see the CT image data with the lymph nodes visualized thereon).
Re claims 10, 11: The instructions, when executed by the processor, further cause the computing device to determine an anatomical feature of at least one of the 
Re claim 12: The instructions, when executed by the processor, further cause the computing device to determine a navigation plan based on the plurality of lymph nodes, wherein the target is selected based on the navigation plan (pg 1434, column 1, Figures 2, 12; see the segmented target and the display of the target mapped with the centerline).
Re claim 13: The instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D volume rendering of the target showing a position of the surgical tool relative to the target (pg 1433; see the model of the tool that is integrated with the US rendering).
Re claim 14: The instructions, when executed by the processor, further cause the computing device to mark a position of the surgical tool relative to the target when a tissue sample is obtained (pg 1434, column 1; see the exact location of the tool during sampling to be stored and later replayed).
Re claim 15: The instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D volume rendering of the target showing the marked position (Figure 11; see the display of the US data showing the segmented and marked locations).
Re claim 16: The instructions, when executed by the processor, further cause the computing device to determine a trajectory of the surgical tool based on the tracking .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 16 of copending Application No. 16/269,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘821 features a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. Applicant argues that Sorger discloses tracking the position of the CP-EBUS and identifying an error in position between the US and CT volumes, but does not disclose enhancing the CT volume using US images. Respectfully, the Examiner disagrees and finds that Sorger discloses fusion of the CT model with 2D US images, which represents an enhancement to a portion of the CT model. Therefore, the enhancement is based on US images, contrary to Applicant’s assertion. Furthermore .
The double patenting rejection is maintained, as Applicant requested it be held in abeyance. The previous 112 rejection is also withdrawn due to amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793